Citation Nr: 1740392	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, claimed as due to beryllium exposure.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Roanoke, Virginia, now has jurisdiction over this case.

The Veteran and his wife appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  A copy of the transcript of this hearing has been associated with the claims file.

The issue was previously remanded by the Board in a May 2014 decision, for further development.  The Board denied the claim to reopen in an April 2016 decision.

The Veteran appealed the Board April 2016 decision to the Court of Appeals for Veterans Claims (Court), and the Joint Motion for Remand (JMR) was issued in March 2017, vacating the Board's decision.

The reopened issue of entitlement to service connection for a respiratory disorder, due to exposure to beryllium is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2004 RO rating decision denied service connection for a respiratory disorder, related to beryllium exposure and the Veteran did not appeal that decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016)
2. Evidence received since the November 2004 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disorder as due to exposure to beryllium.


CONCLUSIONS OF LAW

1. The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Evidence received to reopen the claim of entitlement to service connection for a respiratory disorder as due to exposure to beryllium is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

To satisfy the duty to notify provisions with respect to new and material evidence and service connection, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that prior to the adjudication of claims to reopen, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  The July 2009 VCAA letter provided the Veteran notice of the elements of service connection and new and material evidence, and the reasons for the prior denial of the claim, as well as the assignment of a disability rating and an effective date. Thus, the criteria set forth in Kent are satisfied.  See Kent, 20 Vet. App. at 9.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and VA medical center (VAMC) records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided VA examinations in August 2011 and November 2014.  The examiners reviewed the claims file, including the Veteran's VAMC records; performed clinical examinations of the Veteran, including appropriate tests and procedures; and interviewed the Veteran about his medical history and the functional aspects of his disability.  In addition, the examiners provided written opinions that articulated the reasoning for their medical conclusions.  Therefore, the Board finds that the August 2011 and November 2014 examinations and opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned VLJ in March 2013.  The Court has held that 38 C.F.R. § 3.103 (c)(2) requires the VLJ conducting a hearing to fulfill two duties to comply with this regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his respiratory symptoms and any relevant diagnoses.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of these elements.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  The undersigned VLJ asked the Veteran whether he had anything further to add, and the Veteran responded that he did not.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

In addition, this case was previously remanded by the Board in May 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the May 2014 remand directed the RO to obtain and associate with the claims file VA treatment records from the VAMC in Ann Arbor, Michigan, dated October 2002 until June 2012, to include reports of all chest X-rays and pulmonary function tests (PFTs) obtained; treatment records from the VAMC in Saginaw, Michigan, if any, to include reports of all chest X-rays and PFTs obtained; treatment records from the VAMC in Hampton, Virginia, to include reports of all chest X-rays and PFTs obtained; and reports of the chest X-rays and PFTs performed in conjunction with the VA examinations dated October 2004 and August 2011.  If this evidence demonstrated a current respiratory disorder, the RO was to obtain a VA examination to determine whether it is at least as likely as not that any current respiratory disorder is related to the Veteran's in-service exposure to beryllium.

On remand, the RO obtained and associated with the claims file Ann Arbor VAMC records dated from October 2003 to October 2012; Saginaw VAMC records dated from December 2006 to April 2010; and Hampton VAMC records dated from November 2013 to January 2016.  The RO obtained the results of relevant diagnostic testing during the period on appeal, including chest X-rays, PFTs, and computerized tomography (CT) scans.  In addition, the Veteran was provided a VA examination in November 2014, which addressed whether any current respiratory disorder is related to in-service exposure to beryllium.  Accordingly, the Board finds that the RO substantially complied with the May 2014 remand.


New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103 (f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable the reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


Analysis

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a respiratory disorder, due to beryllium exposure.  He specifically refers to a June 2009 chest X-ray showing fibroid strands in his lungs.  See Veteran's Statement in Support of Claim, received in August 2009.  The Veteran also submitted a beryllium exposure fact sheet, which appears to be publicly available online, when he filed his claim to re-open.  See Veteran's Statement in Support of Claim, received in July 2009.

Entitlement to service connection for a respiratory disorder, as due to beryllium exposure was initially denied on the merits in a November 2004 unappealed rating decision.  The claim was denied because the evidence failed to show that the Veteran had a respiratory disorder that was due to the in-service exposure to beryllium.  Also, the RO noted that the VA examiner failed to diagnose a current disorder.  The Veteran did not file any statement indicating disagreement with the November 2004 decision or submit any additional relevant evidence within the appeal period.  In July 2009, the Veteran's claim to reopen was received, and in a February 2010 rating decision, the RO declined to reopen the Veteran's claim, finding that the Veteran failed to submit new and material evidence.  The Veteran perfected an appeal to the Board, and in a May 2014 decision, the Board found that the Veteran was exposed to beryllium in service as demonstrated by the Service Treatment Records (STRs) in May 1988 and May 1989, which shows the Veteran underwent evaluation for respiratory medical clearance due to exposure to beryllium.

The Board subsequently denied the Veteran's claim to reopen in an April 2016 decision, finding that although the Veteran had provided new evidence, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  The Board specifically found that the new evidence did not provide competent medical evidence of a current diagnosis of a respiratory disorder due to beryllium exposure.  The Board does acknowledge, however, as indicated by the JMR herein, that the sole inquiry that is before the Board is whether the Veteran has provided new and material evidence since the November 2004 rating decision, of a current respiratory condition or that a current respiratory condition was related to service.

The relevant evidence of record at the time of the November 2004 rating decision included the evidence of record included the Veteran's lay statements, set forth in his claim and in correspondence, a VA respiratory examination dated October 2004, and service treatment records.

Evidence added to the record subsequent to the November 2004 rating decision consists of, VAMC treatment records dating to October 2002, VA examination reports dated August 2011 and November 2014, lay statements by the Veteran, and testimony from the Veteran and his wife.  Upon further review of this new evidence, the Board concludes that it raises a reasonable possibility of substantiating the Veteran's claim.  Specifically, the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) by a November 2014 VA examiner; in addition, the Veteran was diagnosed with asthma in 2006-2007. 

The Veteran has a current diagnosis of COPD.  As these records were not previously of record, they are undoubtedly new evidence.  They also clearly relate to an unestablished fact (the existence of a current disability) needed to substantiate the underlying claim, and under the low threshold established in Shade, raises a reasonable possibility of doing so.  Therefore, it is also material, and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also, Justus v. Principi, 3 Vet. App. 510 (1992).


ORDER

The claim for entitlement to service connection for a respiratory disorder, due to exposure to beryllium is reopened.


REMAND

The Veteran claims he has a respiratory disorder, due to exposure to beryllium.

The Veteran previously sought service connection for a respiratory disorder, as due
to exposure to beryllium in service which claim was denied in a November 2004
rating decision because the evidence failed to show that the Veteran had a current disability resulting from his noted in service beryllium exposure.  

In the current case, the Board acknowledged that the Veteran was diagnosed COPD in a November 2014 VA examination.  In light of the Board's decision to reopen the captioned claim, remand is required of the Veteran's appeal seeking service connection for a respiratory disorder, as due to beryllium exposure.  When the Board reopens a claim that the AOJ did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399 -401 (2010).  The Veteran has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.

Therefore, a remand for additional development and initial de novo consideration of the reopened claim by the AOJ is necessary.
In light of the remand, any outstanding VA or private medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA or private medical records of treatment for respiratory disorder, including COPD.  All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file

2. Ask the Veteran to submit or authorize VA to obtain the medical records of any previously unidentified medical provider and the updated medical records of previously identified medical provider who evaluated or treated the Veteran for a left hip disability or for an acquired psychiatric disorder.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

3. After the development requested is completed, readjudicate the claims for service connection. If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


